DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 w is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0273531 A1), in view of Chae Won Seok (KR 20130136113A).
Regarding claim 1, Watanabe teaches:
A robot (Fig. 6), comprising:
a motor assembly for moving the robot ([0026], “a traveling part 16 for making the main casing 15 travel on the floor surface”);
an obstacle sensor 31, 32 (Fig. 7, [0032]) configured to:
	detect obstacles disposed around the robot ([0032], “an object sensor 31 as an object detection means being a (first) obstacle detection means (obstacle sensor) for detecting the presence or absence of a physical object (obstacle) such as a wall and furniture within a specified distance forward of the main casing 15, and a detection sensor 32 as a detection means being a (second) obstacle detection means (obstacle sensor) for detecting the presence or absence of a physical object (obstacle) such as a wall and furniture within a specified distance forward of a side portion of the main casing 15.”), and
	calculate a distance from the robot to each of the obstacles ([0034] “the object sensor 31 in this embodiment is configured to detect an object (located at a zero distance to) that comes into contact with the main casing 15.”; [0037] “That is, this detection sensor 32 has a function of an object detection means (object sensor), i.e., a distance measuring means (distance measuring sensor).”); and
	a controller 20 (Fig. 9, [0041]) configured to:
		…
	control the motor assembly to move the robot parallel to and adjacent to a first obstacle among the obstacles (Figs. 1 and 10c, [0045] “This third cleaning-traveling mode could be called an along-the-wall traveling mode in which the vacuum cleaner 11 (main casing 15) travels generally parallel , 
…
	Watanabe fails to specifically teach the controller is configured to determine whether the robot is in a pause state, and wherein in the pause state, the robot is stopped. 
	However, Chae Won Seok teaches a controller is configured to determine whether the robot is in a pause state ([0028] “the collision warning method includes steps S101 and S103 of confirming whether the vehicle is stopped”), and wherein in the pause state, the robot is stopped ([0028] “the collision warning method includes steps S101 and S103 of confirming whether the vehicle is stopped”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Watanabe to determine whether the robot is in a pause state and wherein the robot is stopped in the pause state, as taught by Chae Won Seok. This modification allows the robot to avoid a collision with a detected object and to perform an alert action indicating a potential collision with the detected object. 
	
Regarding claim 13, Watanabe teaches: 
A method of controlling a robot (Fig. 6), the robot comprising an obstacle sensor 31, 32 (Fig. 7, [0032]), a controller 20 (Fig. 9, [0041]), and a motor assembly ([0026], “a traveling part 16 for making the main casing 15 travel on the floor surface”), the method comprising:
detecting, by the obstacle sensor, obstacles disposed around the robot ([0032], “an object sensor 31 as an object detection means being a (first) obstacle detection means (obstacle sensor) for detecting the presence or absence of a physical object (obstacle) such as a wall and furniture within a specified distance forward of the main casing 15, and a detection sensor 32 as a detection means being a (second) obstacle detection means (obstacle sensor) for detecting the presence or absence of a physical object (obstacle) such as a wall and furniture within a specified distance forward of a side portion of the main casing 15.”); 
calculating, by the obstacle sensor, distances between the robot and each of the obstacles ([0034] “the object sensor 31 in this embodiment is configured to detect an object (located at a zero distance to) that comes into contact with the main casing 15.”; [0037] “That is, this detection sensor 32 has a function of an object detection means (object sensor), i.e., a distance measuring means (distance measuring sensor).”); 
…
selecting, by the controller, a first obstacle among the obstacles having a shortest distance to the robot (Fig. 10 shows the robot is changing movement path and direction in response to detection of a closest obstacle to the robot, [0042], “In this first cleaning-traveling mode, not only the vacuum cleaner 11 (main casing 15) is made to go straight, but when a physical object (obstacle) P is detected within a specified distance by the object sensor 31 (contact with the vacuum cleaner 11 (main casing 15 (bumper 35)) is detected) or when an object (obstacle) P is detected within a specified distance by the detection sensors 32, operation of the motors 26, 26 (driving wheels 25, 25) is controlled so that, in the case of detection of contact, the vacuum cleaner 11 (main casing 15) is first slightly retreated to be separated from the object P and then swung by a specified swing angle (spin turn) so as to randomly change a traveling direction and made to further go straight (shown by an arrow S1 in FIG. 10(a)).” – Obstacle sensor 31 detects a contact with an obstacle, i.e. obstacle located at zero distance to the robot, which means that the closest obstacle is selected.); and 
controlling, by the controller, the motor assembly to move the robot such that the robot is positioned parallel to and adjacent to the first obstacle (Figs. 1 and 10c, [0045] “This third cleaning-traveling mode could be called an along-the-wall traveling mode in which the vacuum cleaner 11 (main casing 15) travels generally parallel to an outer edge of a region of an obstacle (wall) or the like, which is the object detected by the object sensor 31 or the detection sensors 32, while keeping a generally constant specified distance to the outer edge of the obstacle region.”; [0069] “if it is decided at step 38 that the object P has been detected within a specified distance by the detection sensors 32 during the swing of an angle between the minimum swing angle and the maximum swing angle, the control unit 20 decides that a side portion of the vacuum cleaner 11 (main casing 15) has become along (succeeded in being parallelized to) an object P1 such as a longitudinally continued wall or the like as shown in FIG. 1(e)”). 
Watanabe fails to specifically teach determining, by the controller, a pause state of the robot, wherein the pause state, the robot is stopped.
However, Chae Won Seok teaches determining, by the controller, a pause state of the robot ([0028] “the collision warning method includes steps S101 and S103 of confirming whether the vehicle is stopped”), wherein in the pause state, the robot is stopped ([0028] “the collision warning method includes steps S101 and S103 of confirming whether the vehicle is stopped”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Watanabe to determine whether the robot is in a pause state and wherein the robot is stopped in the pause state, as taught by Chae Won Seok. This modification allows the robot to avoid a collision with a detected object and to perform an alert action indicating a potential collision with the detected object. 

Regarding claims 2 and 14, Watanabe further teaches wherein the obstacle sensor calculates the distance from the robot to each of the obstacles by calculating a distance from at least one obstacle among the obstacles disposed to the left of the robot and a distance from at least one obstacle among the obstacles disposed to the right of the robot ([0037], “That is, this detection sensor 32 has a function of an object detection means (object sensor), i.e., a distance measuring means (distance measuring sensor). In this embodiment, the detection sensor 32 is located, for example, at central portions of the right-side region 31b and the left-side region 31c, respectively, of the object sensor 31, i.e., at positions inclined by an angle of 52.5° each in the left-and-right directions relative to the forward direction of the main casing 15. Therefore, the detection sensors 32 are placed in left-and-right symmetry.”), 
wherein the first obstacle is closest to the robot among the obstacles (Fig. 10 shows the robot is changing movement path and direction in response to detection of a closest obstacle to the robot, [0042], “In this first cleaning-traveling mode, not only the vacuum cleaner 11 (main casing 15) is made to go straight, but when a physical object (obstacle) P is detected within a specified distance by the object sensor 31 (contact with the vacuum cleaner 11 (main casing 15 (bumper 35)) is detected) or when an object (obstacle) P is detected within a specified distance by the detection sensors 32, operation of the motors 26, 26 (driving wheels 25, 25) is controlled so that, in the case of detection of contact, the vacuum cleaner 11 (main casing 15) is first slightly retreated to be separated from the object P and then swung by a specified swing angle (spin turn) so as to randomly change a traveling direction and made to further go straight (shown by an arrow S1 in FIG. 10(a)).” – Obstacle sensor 31 detects a contact with an obstacle, i.e. obstacle located at zero distance to the robot, which means that the closest obstacle is selected.), and 
wherein the controller is further configured to move the robot parallel to the first obstacle and adjacent to the first obstacle by moving the robot forward to the first obstacle (Figs. 1 and 10c shows the robot moving toward detected obstacles and then swing to travel parallel to the obstacles, [0045] “This third cleaning-traveling mode could be called an along-the-wall traveling mode in which the vacuum cleaner 11 (main casing 15) travels generally parallel to an outer edge of a region of an obstacle (wall) or the like, which is the object detected by the object sensor 31 or the detection sensors 32, while keeping a generally constant specified distance to the outer edge of the obstacle region.”; [0069] “if it is decided at step 38 that the object P has been detected within a specified distance by the detection sensors 32 during the swing of an angle between the minimum swing angle and the maximum swing angle, the control unit 20 decides that a side portion of the vacuum cleaner 11 (main casing 15) has become along (succeeded in being parallelized to) an object P1 such as a longitudinally continued wall or the like as shown in FIG. 1(e)”).

Regarding claims 3 and 15, Watanabe further teaches wherein the controller is further configured to control the motor assembly to move the robot within a first predetermined distance to the first obstacle (Fig. 14, [0067], “the control unit 20 decides whether or not a detection sensor 32 located on the object P side has detected the object P within a specified near distance of, e.g., 50 mm or less (step 36).”) and then rotate the robot to be parallel to the first obstacle ([0068] “the control unit 20 controls operation of the motors 26, 26 (driving wheels 25, 25) so that the vacuum cleaner 11 (main casing 15) is further swung (step 37, FIG. 1(d)), where it is decided whether or not the object P has been detected within a specified distance by the detection sensors 32 while the vacuum cleaner 11 (main casing 15) swings to an angle between a preset minimum swing angle and maximum swing angle, i.e., whether or not the front side of the vacuum cleaner 11 (main casing 15) has become generally parallel to the object P (step 38).”).

Regarding claim 12, Watanabe further teaches wherein the robot has a left side and a right side (Fig. 4 shows a left and a right side of the robot), 
wherein the left side of the robot is not parallel to the right side of the robot (Fig. 4 shows the left side of the robot is not parallel to the right side of the robot”), and 
wherein the controller is further configured to determine whether the robot is parallel to the first obstacle, based on one of the left side of the robot and the right side of the robot ([0059], “the swing angle and the swing direction are set (FIG. 3(b)) in order that the vacuum cleaner 11 (main casing 15) is made parallel to the object, i.e., one of the detection sensors 32 on the side on which an object was detected is made to face the object, in other words, the forward direction of the vacuum cleaner 11 (main casing 15) is directed so as to be a direction parallel to the object”), and at least a protruding state ([0069], “wall-like shaped object”) of the first obstacle in a vertical plane ([0069], “if it is decided at step 38 that the object P has been detected within a specified distance by the detection sensors 32 during the swing of an angle between the minimum swing angle and the maximum swing angle, the control unit 20 decides that a side portion of the vacuum cleaner 11 (main casing 15) has become along (succeeded in being parallelized to) an object P1 such as a longitudinally continued wall or the like as shown in FIG. 1(e); in other words, that the object P1 is a continued wall-like shaped object, so that the vacuum cleaner 11 (main casing 15) is traveled to a specified distance along the object P1 (along-the-wall traveling, step 39).”).

Claims 4-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Chae Won Seok, and in further view of Kawagoe et al. (US 2007/0032904 A1) and Lee (US 2019/0090711 A1).
Regarding claims 4 and 16, Watanabe teaches wherein the obstacle sensor is among a plurality of obstacles sensors provided on the robot, wherein the obstacles sensors comprise two left obstacle sensors and two right obstacle sensors ([0037], “That is, this detection sensor 32 has a function of an object detection means (object sensor), i.e., a distance measuring means (distance measuring sensor). In this embodiment, the detection sensor 32 is located, for example, at central portions of the right-side region 31b and the left-side region 31c, respectively, of the object sensor 31, i.e., at positions inclined by an angle of 52.5° each in the left-and-right directions relative to the forward direction of the main casing 15. Therefore, the detection sensors 32 are placed in left-and-right symmetry.”), and wherein the controller is further configured to determine that the first obstacle is closest to the robot (Fig. 10 shows the robot is changing movement path and direction in response to detection of a closest obstacle to the robot, [0042], “In this first cleaning-traveling mode, not only the vacuum cleaner 11 (main casing 15) is made to go straight, but when a physical object (obstacle) P is detected within a specified distance by the object sensor 31 (contact with the vacuum cleaner 11 (main casing 15 (bumper 35)) is detected) or when an object (obstacle) P is detected within a specified distance by the detection sensors 32, operation of the motors 26, 26 (driving wheels 25, 25) is controlled so that, in the case of detection of contact, the vacuum cleaner 11 (main casing 15) is first slightly retreated to be separated from the object P and then swung by a specified swing angle (spin turn) so as to randomly change a traveling direction and made to further go straight (shown by an arrow S1 in FIG. 10(a)).” – Obstacle sensor 31 detects a contact with an obstacle, i.e. obstacle located at zero distance to the robot, which means that the closest obstacle is selected.) …
Neither Watanabe nor Chae Won Seok specifically teaches two left obstacle sensors and two right obstacle sensors.
However, Kawagoe teaches two left obstacle sensors 3a, 3c (Fig. 3) and two right obstacle sensors 3b, 3d (Fig. 3, [0130], “The two ultrasonic sensors 3a and 3b, among these sensors, are for measuring the distance to an obstacle on the left or right of the traveling assembly 1 … These sensors 3c, 3d and 4a to 4d measure the distance to an obstacle in front of the traveling assembly 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Watanabe, in view of Chae Won Seok, to configure two left obstacle sensors and two right obstacle sensors, as taught by Kawagoe, in order to increase detection range of objects surrounding the robot. 
Neither Watanabe nor Chae Won Seok specifically teaches determine that the first obstacle is closest to the robot by comparing distances to each of the obstacles obtained from the two left obstacle sensors and distances obtained from the two right obstacle sensors.
	However, Lee teaches determine that a first obstacle is closest to the robot by comparing distances to each of the obstacles obtained from an obstacle sensor ([0108], “The sensing unit 130 may sense the distance to each user, and the controller 140 may determine the user located at the closest distance.” – This indicates that the distances to each user are compared to determine the user located at the closest distance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Watanabe, in view of Chae Won Seok, to determine that the first obstacle is closest to the robot by comparing distances to each of the obstacles obtained from an obstacle sensor, as taught by Lee, wherein the obstacle sensor comprises two left obstacle sensors and two right obstacle sensors as disclosed in Watanabe. This modification results in a system with improvement in obstacle detection by comparing distances to each obstacle detected by the robot, thus reducing a false detection of the closest obstacle. 

Regarding claim 5, Watanabe further teaches a left front obstacle sensor disposed at a front-left position 31c on the robot (Fig. 7, [0037], “the detection sensor 32 is located, for example, at central portions of … the left-side region 31c.”); and a right front obstacle sensor disposed at a front-right position 31b of the robot (Fig. 7, [0037], “the detection sensor 32 is located, for example, at central portions of the right-side region 31b”). 
Watanabe, Chae Won Seok, and Lee fail to specifically teach a left rear obstacle sensor disposed a rear-left position on the robot, and a right rear obstacle sensor disposed at a rear-right position of the robot. 
However, Kawagoe teaches wherein the two left obstacle sensors 3a, 3c (Fig. 3) include: 
a left front obstacle sensor 3a disposed at a front-left position on the robot (Fig. 3, [0130], “The two ultrasonic sensors 3a and 3b, among these sensors, are for measuring the distance to an obstacle on the left or right of the traveling assembly 1 … These sensors 3c, 3d and 4a to 4d measure the distance to an obstacle in front of the traveling assembly 1.”); and 
a left rear obstacle sensor 3c disposed at a rear-left position on the robot (Fig. 3, [0130], “The two ultrasonic sensors 3a and 3b, among these sensors, are for measuring the distance to an obstacle on the left or right of the traveling assembly 1 … These sensors 3c, 3d and 4a to 4d measure the distance to an obstacle in front of the traveling assembly 1.”), and 
wherein the two right obstacle sensors 3b, 3d (Fig. 3) include: 
a right front obstacle sensor 3b disposed at a front-right position of the robot (Fig. 3, [0130], “The two ultrasonic sensors 3a and 3b, among these sensors, are for measuring the distance to an obstacle on the left or right of the traveling assembly 1 … These sensors 3c, 3d and 4a to 4d measure the distance to an obstacle in front of the traveling assembly 1.”); and 
a right rear obstacle sensor 3d disposed at a rear- right position of the robot (Fig. 3, [0130], “The two ultrasonic sensors 3a and 3b, among these sensors, are for measuring the distance to an obstacle on the left or right of the traveling assembly 1 … These sensors 3c, 3d and 4a to 4d measure the distance to an obstacle in front of the traveling assembly 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Watanabe, in view of Chae Won Seok, to configure two left obstacle sensors at a front-left position and a rear-left position, and two right obstacle sensors at a front-right position and a rear-right position, as taught by Kawagoe, in order to increase detection range of objects surrounding the robot. 

Regarding claim 6, the teachings of Watanabe, in view of Chae Won Seok, Lee and Kawagoe have been discussed above. Watanabe further teaches: 
selecting a first minimum distance of distances detected by the left front obstacle sensor …, and a second minimum distance of distances detected by the right front obstacle sensor … (Figs. 2 and 3 show the distance from the left side of the robot to the object P is shorter than the distance from the right side of the robot to the object P), and 
comparing the first minimum distance to the second minimum distance (Fig. 2 shows the distance from the left side of the robot to the object P is shorter than the distance from the right side of the robot to the object P, [0058], “Then, when the right-side region 31b or the left-side region 31c of the object sensor 31 has detected an object (e.g., FIG. 2(a) shows a case where the left-side region 31c has detected an object), the simultaneous reaction angular range is subtracted so that the swing direction is set to such a direction as to cause separation from the object, i.e., set to the counterclockwise (leftward) direction for detection of an object by the right-side region 31b and set to the clockwise direction (rightward) direction for detection of an object by the left-side region 31c.”), 
wherein the controller is further configured to start a left stop mode when the first minimum distance is smaller than the second minimum distance ([0058], “Then, when the right-side region 31b or the left-side region 31c of the object sensor 31 has detected an object (e.g., FIG. 2(a) shows a case where the left-side region 31c has detected an object), the simultaneous reaction angular range is subtracted so that the swing direction is set to such a direction as to cause separation from the object, i.e., set to the counterclockwise (leftward) direction for detection of an object by the right-side region 31b and set to the clockwise direction (rightward) direction for detection of an object by the left-side region 31c.”), and 
wherein the controller is further configured to start a right stop mode when the second minimum distance is smaller than the first minimum distance ([0058], “Then, when the right-side region 31b or the left-side region 31c of the object sensor 31 has detected an object (e.g., FIG. 2(a) shows a case where the left-side region 31c has detected an object), the simultaneous reaction angular range is subtracted so that the swing direction is set to such a direction as to cause separation from the object, i.e., set to the counterclockwise (leftward) direction for detection of an object by the right-side region 31b and set to the clockwise direction (rightward) direction for detection of an object by the left-side region 31c.”).
	Watanabe does not specifically teach selecting a first minimum distance of distances detected by the left front obstacle sensor and left rear obstacle sensor, and a second minimum distance of distances detected by the right front obstacle sensor and the right rear obstacle sensor. However, it would have been an obvious matter of design choice to select a first minimum distance of distances detected by the left front obstacle sensor and left rear obstacle sensor, and a second minimum distance of distances detected by the right front obstacle sensor and the right rear obstacle sensor, since applicant has not disclosed that selecting a minimum distance of distances detected by two left obstacle sensors and by two right obstacle sensors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with selecting a distance detected by one left obstacle sensor and a distance detected by one right obstacle sensor and comparing the two distances to determine a minimum distance of the two distances. 

Regarding claim 7, Watanabe further teaches wherein the controller is further configured to control the motor assembly in the left stop mode to move the robot such that a distance detected by the left front obstacle sensor or the left rear obstacle sensor reaches a threshold value ([0058], “That is, at the time point of swinging at step 35, the vacuum cleaner 11 (main casing 15) has not come to a state of having its side portion fully facing the object P (a state of being parallel to the object P). Therefore, in this state, the control unit 20 controls operation of the motors 26, 26 (driving wheels 25, 25) so that the vacuum cleaner 11 (main casing 15) is further swung (step 37, FIG. 1(d)), where it is decided whether or not the object P has been detected within a specified distance by the detection sensors 32 while the vacuum cleaner 11 (main casing 15) swings to an angle between a preset minimum swing angle and maximum swing angle, i.e., whether or not the front side of the vacuum cleaner 11 (main casing 15) has become generally parallel to the object P (step 38).”), and 
wherein the controller is further configured to control the motor assembly in the right stop mode to move the robot such that a distance value detected by the right front obstacle sensor or the right rear obstacle sensor reaches the threshold value ([0068], “That is, at the time point of swinging at step 35, the vacuum cleaner 11 (main casing 15) has not come to a state of having its side portion fully facing the object P (a state of being parallel to the object P). Therefore, in this state, the control unit 20 controls operation of the motors 26, 26 (driving wheels 25, 25) so that the vacuum cleaner 11 (main casing 15) is further swung (step 37, FIG. 1(d)), where it is decided whether or not the object P has been detected within a specified distance by the detection sensors 32 while the vacuum cleaner 11 (main casing 15) swings to an angle between a preset minimum swing angle and maximum swing angle, i.e., whether or not the front side of the vacuum cleaner 11 (main casing 15) has become generally parallel to the object P (step 38).”).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Chae Won Seok, and in further view of Suzuki (JPH05286453A).
Regarding claims 8 and 17, neither Watanabe nor Chae Won Seok specifically teaches a handle assembly; and a force sensor configured to detect a change in force applied to the handle assembly of the robot, wherein the controller is further configured to: control a moving direction or moving speed of the motor assembly according to the change in force detected by the force sensor, and determine the pause state of the robot when the force sensor detects no force applied to the handle assembly of the robot.
However, Suzuki teaches a handle assembly (Fig. 2, [0012], “Holding lever 15”); and 
a force sensor 17 (Fig. 2) configured to detect a change in force applied to the handle assembly of the robot ([0013], “The force sensor 17 is formed of, for example, in pressure-sensitive rubber or strain gauge or the like, x-axis the force applied to the gripping lever 15, and detects in three directions of the y-axis and z-axis, in each direction It has a magnitude of the force to be detected as a change in resistance (or voltage).”), 
wherein the controller ([0018], “Inside the carriage body 10a control device 27 is provided for controlling the drive unit 26 in accordance with the detection value of the force sensor 17.”) is further configured to: 
control a moving direction of the motor assembly according to the change in force detected by the force sensor ([0028], “Grip 15d of the grip lever 15 workers 29 with both hands, grip switch 18 and 19 is turned on and hold 15e, respectively, distortion is further distortion portions 15c of the grip lever 15 press the grip lever 15, the force sensor 17 transmitted to the control unit 27 the distortion detection, the control device 27 sends a signal to move in a direction operator 29 depending on the size and direction of the distortion has a force constant distance to the drive unit 26, the driving device 26 moves in the direction of desired carriage 10 rotates the wheel 11 to 14 by a predetermined distance.”), and 
determine the pause state of the robot when the force sensor detects no force applied to the handle assembly of the robot ([0025], “the control unit 27 detects whether the carriage 10 is stopped, two grips 15d, or 15 e (grip switch 18, 19) is not held at the same time (always this information takes precedence), force sense unless subjected to any excessive force threshold sensor 17, and controls the driving unit 26 so as to stop in place (e.g. the carriage 10 continues to stop even if there in slope).”; [0028], “Carriage 10 when the distortion of the distortion portion 15c is no longer of the holding lever 15 carriage 10 is moved to stop the move.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Watanabe, in view of Chae Won Seok, to configure a handle assembly, control a moving direction of the robot in response to a force detection applied to the handle assembly, and determine the robot is in the pause state when the force sensor detects no force applied to the handle assembly of the robot, as taught by Suzuki. This modification allows the robot to make fine adjustment of the moving direction of the robot based on a detected force applied to the handle assembly of the robot in order to prevent a collision with other objects or people in the operating area.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Chae Won Seok, and in further view of Li (US 2017/0368691 A1). 
Regarding claim 9, neither Watanabe nor Chae Won Seok specifically teach a positioning sensor configured to measure a position of a transmitter module by receiving a signal from the transmitter module, wherein the controller is further configured to generate a moving route corresponding to the position of the transmitter module, and wherein the controller is further configured to determine the pause state of the robot when a distance between the transmitter module and the robot is less than or equal to a second predetermined distance based on the position of the robot.
However, Li teaches a positioning sensor configured to measure a position of a transmitter module by receiving a signal from the transmitter module ([0024], “In addition, the LIDAR module 107, GPS module 108, and/or wireless module 109 may also be used for collecting location related data” – It is known in the art that a GPS module and a wireless module comprises a receiver and a transmitter for transmitting/receiving position information to and from another module.), 
wherein the controller is further configured to generate a moving route corresponding to the position of the transmitter module ([0059], “a user can use the robot's follow-me function to train it to learn a particular navigation path so that it can navigate the same path autonomously. For example, while following the user, the mobile robot 100 constructs a map of its surrounding environment and records its locations with reference to the map. Later, the mobile robot 100 may autonomously navigate the same path by relying on the map and the recorded locations. As discussed above, the mobile robot 100 may use SLAM technologies to construct the map.”), and 
wherein the controller is further configured to determine the pause state of the robot when a distance between the transmitter module and the robot is less than or equal to a second predetermined distance based on the position of the robot ([0007], “While following the user's movement, the robot continues to monitor the distance between itself and the user. When the robot determines that the distance between them is less than a second distance threshold—because the user has slowed down or stopped, for example—the robot stops moving (i.e., navigation speed equals to 0).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Watanabe, in view of Chae Won Seok, to determine the pause state of the robot when a distance between a transmitter module carried by a user and the robot is less than or equal to a predetermined distance based on the position of the robot, as taught by Li, in order to prevent the robot from colliding with the user. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Chae Won Seok, and in further view of Lee.
Regarding claim 10, neither Watanabe nor Chae Won Seok specifically teaches wherein the controller is further configured to: store the distances calculated by the obstacle sensor in memory, and calculate positions of the obstacles relative to the robot using the stored distances with respect to a moving route of the robot.
However, Lee teaches wherein the controller is further configured to: store the distances calculated by the obstacle sensor in memory ([0053], “The robot cleaner 100 may include a storage unit 150 for storing various data. The storage unit 150 may record various information required for controlling the robot cleaner 100”), and 
calculate positions of the obstacles relative to the robot using the stored distances ([0057], “The controller 140 may recognize the location of the user based on the information sensed through the sensing unit 130. The controller 140 may obtain location information of the surrounding user through the sensing unit 130. The controller 140 may obtain information of distance to the surrounding user through the sensing unit 130.”) with respect to a moving route of the robot ([0058], “The controller 140 may control to follow a user to perform cleaning. The controller 140 may control the traveling unit 160 to move the robot cleaner 100 to follow the user. The controller 140 may control the cleaning unit 180 so that the robot cleaner 100 can clean the surrounding area of the user. The controller 140 may control to follow the user and to clean the surrounding area of the user.” – The robot is controlled to follow the user, which indicates that the position of the user is calculated with respect to the moving route of the robot.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Watanabe, in view of Chae Won Seok, to calculate positions of obstacles relative to the robot using the stored distances with respect to a moving route of the robot, as taught by Lee. This modification allows the robot to safely navigate without colliding with detected obstacles. 

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Chae Won Seok, and in further view of Lee and Furukawa (JP 2004246436 A).
Regarding claim 11, Watanabe, Chae Won Seok and Lee do not specifically teach wherein the controller is further configured to calculate the positions of the obstacles when obstacles are present by determining first straight lines in a first plane representative of obstacles in the first plane, and a second straight line representing an obstacle in a second plane.
However, Furukawa teaches wherein the controller is further configured to calculate the positions of the obstacles when obstacles are present by determining first straight lines in a first plane representative of obstacles in the first plane, and a second straight line representing an obstacle in a second plane ([0025], “In FIG. 4, a rectangle that is an in-screen region including a horizontal line represents an obstacle candidate region 402, and a thick line at the bottom of the rectangular region represents a detected horizontal line 401.” – Fig. 4 shows a plurality of horizontal lines 401 corresponding a plurality of planes representative of obstacle areas.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings Watanabe, in view of Chae Won Seok and Lee, to determine positions of obstacles by determining first straight lines in a first plane representative of obstacles and a second straight line representing an obstacle in a second plane, as taught by Furukawa. This modification improves efficiency of obstacle detection and thus reducing errors in false detections.
Claim 18 is rejected for the same reasons as discussed in the combination of claims 1, 10 and 11. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Chae Won Seok, and in further view of Kawagoe. 
Regarding claim 19, Watanabe, Chae Won Seok, and Lee do not specifically teach determining, by the controller, whether the robot is parallel to the first obstacle based on a center line of the robot. 
However, Kawagoe teaches determining, by the controller, whether the robot is parallel to the first obstacle based on a center line of the robot (Fig. 17(a), [0268], “FIG. 17(a) shows the working robot 100 moving forward along the side wall 52. In this figure, D1 is the distance from the center of rotation O of the traveling assembly 1 to the side wall 52, and is calculated by adding the interval between the sensor 3b and the center of rotation O in the width direction X to a distance Mb measured by the sensor 3b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Watanabe, in view of Chae Won Seok, to determine whether the robot is parallel to the obstacle based on a center line of the robot, as taught by Kawagoe, in order for the robot to maintain a predetermined distance away from the obstacle, thus preventing a collision with the obstacle. 

Regarding claim 20, Watanabe further teaches wherein the robot has a left side and a right side (Fig. 4 shows a left and a right side of the robot), 
wherein the left side of the robot is not parallel to the right side of the robot (Fig. 4 shows the left side of the robot is not parallel to the right side of the robot”), and 
wherein the controller is further configured to determine whether the robot is parallel to the first obstacle, based on one of the left side of the robot and the right side of the robot ([0059], “the swing angle and the swing direction are set (FIG. 3(b)) in order that the vacuum cleaner 11 (main casing 15) is made parallel to the object, i.e., one of the detection sensors 32 on the side on which an object was detected is made to face the object, in other words, the forward direction of the vacuum cleaner 11 (main casing 15) is directed so as to be a direction parallel to the object”), and at least a protruding state ([0069], “wall-like shaped object”) of the first obstacle in a vertical plane ([0069], “if it is decided at step 38 that the object P has been detected within a specified distance by the detection sensors 32 during the swing of an angle between the minimum swing angle and the maximum swing angle, the control unit 20 decides that a side portion of the vacuum cleaner 11 (main casing 15) has become along (succeeded in being parallelized to) an object P1 such as a longitudinally continued wall or the like as shown in FIG. 1(e); in other words, that the object P1 is a continued wall-like shaped object, so that the vacuum cleaner 11 (main casing 15) is traveled to a specified distance along the object P1 (along-the-wall traveling, step 39).”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Kajiwara (US 9,545,880 B2) – An information processing device comprises a first calculation part configured to calculate a position of a first icon representative of an obstacle in a path of a vehicle detected from an image captured by an imaging part provided in the vehicle using a two-dimensional coordinate plane corresponding to an imaging area of the imaging part. 
 Sung et al. (US 2017/0332871 A1) – A robot cleaner for cleaning foreign substance on a floor comprises light sources provided on a main body of the robot cleaner and configured to emit patterns of light to sub-areas of a predetermined area for sensing obstacles surrounding the robot cleaner. 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./           Examiner, Art Unit 3664   
/KHOI H TRAN/           Supervisory Patent Examiner, Art Unit 3664